DETAILED ACTION
This action is in response to the amendment filed 3/22/21. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 16-20 recite “A computer-readable storage medium”. [0084] of the Specification states, “For the purposes of patent protection in the United States, a memory or other computer-readable storage medium is not a propagating signal or a carrier wave or mere energy outside the scope of patentable subject matter under United States Patent and Trademark Office (USPTO) interpretation of the In re Nuijten case. No claim covers a signal per se15 or mere energy in the United States, and any claim interpretation that asserts otherwise in view of the present disclosure is unreasonable on its face.” Therefore, Claims 16-20 are interpreted not to cover transitory signals per se.

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to independent claim 1, “ … the processor configured to perform steps which include (a) receiving from the central computing environment a proactively pushed incremental change to a data entity, wherein the data entity is owned by a tenant, (b) placing the incremental change in a remote data store of the remote computing system, (c) proactively checking the remote data store for tenant data updates, (d) finding the incremental change in the remote data store, (e) determining that the incremental change has not yet been pulled onto a remote server of the remote computing system, (f) pulling the incremental change onto the remote server, (g) applying the incremental change to produce an updated copy of the data entity in the cache, said updated copy of the data entity in the cache also referred to herein as a cached data entity, and (h) providing updated tenant data of the cached data entity in response to a request to the remote server for current tenant data; wherein the remote computing system is configured to maintain the updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating tenant data in the cache”, in conjunction with the other limitations of the independent claim, is not disclosed by the cited prior art of record.
The closest prior art of record is Lowry. Lowry discloses performing a change to a data item in a client cache (central computing environment), reporting the change to a global agent (remote computing system) and wherein a second client (remote server) pulls the change into their own cache [0006][0028]. However, Lowry does not disclose proactively pulling the change to produce an updated copy of the data entity in the cache and wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the 25cache as a precondition for updating tenant data in the cache. Therefore, the entirety of claim 1 is not disclosed by the prior art of record. Claims 2-7 are allowable at least due to their dependencies on claim 1. 
With respect to independent claim 8, “ … the method comprising: a remote data store in the remote computing environment receiving an incremental change to a data entity, wherein the data entity is owned by a tenant, the incremental change having been pushed proactively to the remote data store from the central computing environment; a remote server in the remote computing environment proactively checking the remote data store, determining that the incremental change has not yet been pulled onto the remote server, pulling the incremental change onto the remote server, and applying the incremental change to produce an updated copy of the data entity in a cache of the remote server; wherein the method maintains updated data in the cache on a per-tenant basis without requiring an expiration of the data entity in the cache as a precondition for updating data of the data entity in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating data of the data entity in the cache”, in conjunction with the other limitations of the independent claim, is not disclosed by the cited prior art of record.
The closest prior art of record is Lowry. Lowry discloses performing a change to a data item in a client cache (central computing environment), reporting the change to a global agent (remote computing system) and wherein a second client (remote server) pulls the change into their own cache [0006][0028]. However, Lowry does not disclose proactively pulling the change to produce an updated copy of the data entity in the cache and wherein the remote computing system is configured to maintain updated without requiring an expiration of the data entity in the cache as a precondition for updating data of the data entity in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating data of the data entity in the cache. Therefore, the entirety of claim 8 is not disclosed by the prior art of record. Claims 9-15 are allowable at least due to their dependency on claim 8. 
With respect to independent claim 16, “ … proactively and periodically checking a data store for incremental changes to data entities; upon finding an incremental change that has not yet been pulled onto the server, pulling the incremental change onto the server; applying the incremental change to produce an updated copy of a data entity of the data entities, the data entity in a cache of the server without requiring an expiration of the data entity in the cache as a precondition for updating data of the data entity in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating data of the data entity in the cache; and providing data of the updated copy of the data entity in response to a request to the server for current data, without getting the current data from the data store in response to the request or getting the current data from another computing environment in response to the request”, in conjunction with the other limitations of the independent claim, is not disclosed by the cited prior art of record.
The closest prior art of record is Lowry. Lowry discloses performing a change to a data item in a client cache, reporting the change to a global agent and wherein a second client pulls the change into their own cache [0006][0028]. However, Lowry does not disclose proactively pulling the change to produce an updated copy of the data entity in the cache, the data entity in a cache of the server without requiring an expiration of the data entity in the cache as a precondition for updating data of the data entity in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating data of the data entity in the cache and providing data of the updated copy of the data entity in response to a request to the server for current data, without getting the current data from the data store in response to the request or getting the current data from another computing environment in response to the request. Therefore, the entirety of claim 16 is not disclosed by the prior art of record. Claims 17-20 are allowable at least due to their dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE T BECHTOLD/
Primary Examiner, Art Unit 2183